Case 5:19-cv-01390-VAP-MAA Document 21 Filed 05/15/20 Page 1 of 1 Page ID #:260



   1

   2

   3                                                               JS-6

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DUJUAN MAURICIO                          Case No. 5:19-cv-01390-VAP (MAA)
  12   FERNANDEZ,

                          Plaintiff,            JUDGMENT
  13
              v.
  14

  15   CYNTHIA TAMPKINS et al.,

  16                      Defendants.
  17

  18         Pursuant to the Order Accepting Findings and Recommendations of
  19   United States Magistrate Judge,
  20         IT IS ADJUDGED that the entire action is dismissed without prejudice.
  21

  22

  23   DATED: May 15, 2020                  ____________________________________
  24                                                VIRGINIA A. PHILLIPS
                                             UNITED STATES DISTRICT JUDGE
  25

  26

  27

  28
